Case 2:20-cv-04214-RGK-MAA Document 21 Filed 06/23/20 Page 1 of 1 Page ID #:77



  1
                                                      JS-6
  2

  3

  4

  5

  6

  7

  8                      UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10

 11    HENRY A. JONES,                       Case No. 2:20-cv-04214-RGK (MAA)
 12
                        Plaintiff,
             v.                              JUDGMENT
 13

 14    DEAN PREGERSON et al.,
 15
                        Defendants.
 16

 17

 18         IT IS ORDERED AND ADJUDGED that this action is dismissed.
 19

 20
      DATED: June 23, 2020               ____________________________________
 21                                                R. GARY KLAUSNER
                                           UNITED STATES DISTRICT JUDGE
 22

 23

 24

 25

 26

 27

 28
